NO. 07-04-0398-CR
                                    NO. 07-04-0399-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   MAY 13, 2005
                          ______________________________

                                TAMMIE SCHULENBERG,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 114TH DISTRICT COURT OF SMITH COUNTY;

      NOS. 241-0612-02 AND 241-0613-02; HON. CYNTHIA KENT, PRESIDING
                     _______________________________

                                     DISMISSAL
                          _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Appellant, Tammie Schulenberg, appeals from orders revoking her community

supervision and sentencing her to imprisonment, such orders being entered in cause

numbers 241-0612-02 and 241-0613-02. The certifications of appeal executed by the trial

court do not disclose that she has a right to appeal from either order; rather they state that

she waived same. By letter dated April 25, 2005, this court notified appellant of these

circumstances and that the appeals were subject to dismissal. The court also requested
that she either supply it with an amended certification illustrating that she has a right to

appeal from the orders or inform us why we should continue the appeals. This was to be

done by May 10, 2005. That deadline lapsed and we received neither a response nor

amended certifications. Thus, we dismiss these appeals. See TEX . R. APP . P. 25.2(d)

(requiring that the appeal be dismissed if a certification that shows that the defendant has

a right to appeal has not been made part of the record).

       Accordingly, these appeals are dismissed.


                                                 Brian Quinn
                                                   Justice

Do not publish.